UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1197


TOI HORN,

                    Debtor - Appellant,

             v.

FEDERAL NATIONAL MORTGAGE ASSOCIATION (“Fannie Mae”),

                    Creditor - Appellee,

STEVEN H. GREENFELD,

                    Trustee - Appellee.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:19-cv-00046-PWG)


Submitted: October 14, 2020                                   Decided: October 22, 2020


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Toi Horn, Appellant Pro Se. Elizabeth Marian Abood-Carroll, Troy, Michigan, Alyssa
Lynn Szymczyk, ORLANS, PC, Leesburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Toi Horn appeals the district court’s orders: (1) affirming the bankruptcy court’s

order lifting the automatic stay in Horn’s Chapter 7 proceeding, and (2) denying her motion

to alter or amend the judgment. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Horn v. Fed. Nat’l

Mortg. Assoc., No. 8:19-cv-00046-PWG (D. Md. Sept. 27, 2019; Jan. 2, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2